DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Rejections 112(b): Applicant has amended claim 18 thus overcoming the rejections under 35 USC 112(b).

102/103 Prior Art Rejections:
Applicant’s Argument: Applicant argues page 8 that prior art, Flinta, performs a program stored in storage means, but fails to teach storing measurement data in a data storage collected by a measurement device. 
Examiner’s Response: Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Flinta teaches gateway device receiving data and sending the data to another device being the mobile device, thus there is at least a teaching in Flinta of data being stored for a small period of time while it is being routed between gateway and mobile device see ¶0030, ¶0042 and Figure 3 where data is forwarded via gateway 21 thus stored for a period of time. Examiner has clarified the mapping from the Non-Final but notes that the modification with regards to Hattori as previously applied in the Non-Final Rejection more clearly shows that a gateway as in Flinta may be storing the data in a storage during forwarding, see Hattori ¶0109, data received that is to be forwarded at the gateway is 

Applicant’s Argument: Applicant argues page 8 that prior art, Flinta, communicates with mobile terminal 23 such that the mobile terminal 23 may establish connection 24 with network 25 and use the terminal as a modem. “Claim 1 recites ‘in response to detecting a disconnection between the gateway and the first network, sending the measurement data to a user device via a second network hosted by the gateway to enable the user device to forward the measurement data to the server." Further, claim 1 recites "in response to detecting a connection between the user device and the first network, sending the measurement data from the user device to the server via the first network." Flinta discloses sending data over "a backup access path ... when network connectivity is lost over the ... normal access path." (Flinta at ¶ 0035.) Flinta does not disclose "sending the measurement data to a user device" or wherein the user device “
Examiner’s Response: Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Flinta teaches gateway device receiving data and sending the data to another device being the user device that is to forward the data to a server, and it would have been obvious to modify Flinta such that the data is measurement data from a monitoring device as in Hattori, see the 103 rejection below which specifies that the data may be modified to be measurement data, but the forwarding process in Flinta would remain largely the same regardless of the type of data being measurement data or non-measurement data. There is no step specific only to measurement data such that the process of Flinta on generic traffic cannot be simply applied to measurement data.
Applicant’s Argument: Applicant further argues page 8 regarding Flinta, “Flinta does not disclose ‘sending the measurement data to a user device’ [...] in response to connecting to the first network” and “the mobile terminal 23 in Flinta does not receive data and then send the data in response to connecting to the first network. Instead, the connection by the mobile terminal 23 to the mobile radio communication network 25 presupposes data being sent to the mobile terminal 23. Therefore, Flinta does not teach or suggest: 

Examiner’s Response: Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. The claim recites, “In response to detecting a disconnection between the gateway and the first network, sending the measurement data to a user device” for the gateway and “in response to detecting a connection between the user device and the first network, sending the measurement data” for the user device. In other words, there is only a response to “detecting” that there is a connection. The “detecting” of a connection is considered to be supported by a teaching of either device using the established connection to send the data either by the gateway or the user device as there is no further detail regarding a detecting step and how this is distinct from a device using and therefore detecting a connection to send data. 
Furthermore, there is no recitation in the claim that indicates that the establishment of the connection must follow the reception of the measurement data to be forwarded in response to receiving the measurement data, e.g. at the mobile device. There is no step in which the user device receives the data from the gateway, then establishes the request specifically as a response to the receiving, and then sends the data in response to the connection being established. Also, there is no requirement that the connection to the user device by the gateway must be established only after measurement data is received and the connection is detected as lost. The claim recites a responsive action of “sending the measurement data” when a disconnection is detected by the gateway, and sending the measurement data at the user device when a connection is detected by the user device. This does not mean that these connections are established after detecting these conditions. In the case of the user device, a connection to the first network, as interpreted by the Examiner, can be detected at any time e.g. when the connection is established, detected as being established or extant, or when it is to be used to transmit data. Under broadest reasonable interpretation, the data is received at the terminal and then sent in response to detecting a connection because the connection was established earlier, and the device has detected the 

Applicant’s Argument: Applicant further argues page 11 regarding Harwell, “The Action appears to assert that either the mobile device operates as both a monitoring device and a gateway or that the fuel truck operates as both a user device and a gateway. (See Action at pp. 17-18.) Under either interpretation, Harwell does not teach or suggest receiving ‘measurement data collected by at least one monitoring device in a substation, via a second network hosted by a gateway,’ as recited in claim 14.”
Examiner’s Response: Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Examiner notes that the mobile device in Harwell, element 102, is mapped to the claimed monitoring device and the gateway as these do not need to be distinct elements based on the claim language, and as cited below, the monitoring device is responsible for establishing an ad hoc network to communicate directly, thus it may be considered a gateway according to the claim language, the ad hoc network considered the second network. Data is downloaded from the mobile device to the fuel truck embedded with a collection system which is then forwarded to a server on a different network once the fuel truck with the collection system enters coverage. The data may be logging data considered measurement data as the measurement data is not further defined. The second network hosted by gateway over which the data is downloaded from the monitoring device 102 is an ad hoc network hosted by monitoring device 102. The rejection is maintained.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1).

Regarding claim 1, Flinta teaches:
A data transmission method, comprising: 
receiving, at a gateway [Figure 2 gateway 21], data collected by at least one monitoring device in a substation [¶0030, ¶0042 data communicated from terminal i.e. substation 3 to gateway 21 via physical connection thus receives data collected at “monitoring device” i.e. terminal 3 in substation 2 see Figure 2]; storing the received data that is accessible to the gateway in a predetermined format [¶0030-42 data stored at gateway to be provided via access path 7 to external network 6, see Figure 3 data stored at interfaces from LAN 32 to e.g. interfaces 31 or 35]; detecting a status of a connection between the gateway and a first network, the first network enabling communication between the gateway and external network [¶0031-42 and ¶0047-49, gateway loses connection to first network 6 via path 7, and while second interface to mobile device is active, continuously detects status of first interface 31 in Figure 3 to network 6]; 
[¶0031-42, Figure 2-3, while status on primary interface to network 6 determined to be down, send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data at least stored temporarily over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network],
and in response to detecting a connection between the user device and the first network, sending the data from the user device to the network end via the first network [[¶0031-42, gateway send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data at least stored temporarily over backup path to network 6 over path 26 in Figure 2, and thus by sending the data over the mobile network 25 on path 26, Examiner considers this in response to the device 23 detecting a connection as it uses the detected, established physical connection to send the data in ¶0034, see clarification in response to arguments above]
Flinta teaches collecting data but does not teach it is measurement data however Hattori teaches receiving measurement data collected by at least one monitoring device [¶0052 sensor device acquires data and sends data to the gateway 113, sensor being temperature sensor ¶0050 or the like, thus the data is measurement data see more detail n ¶0109-110 where data is measurement sent to the gateway] storing the received measurement data in a data storage that is accessible to the gateway in a predetermined format [¶0109-110, gateway stores measurement data in memory thus considered predetermined format].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data passed from terminal to gateway is measurement data e.g. temperature data as in Hattori. Hattori teaches a similar system in which endpoint devices communicate to a gateway which communicates to an external network. It would have been obvious to modify the data of Flinta to include sensor or measurement data as in Hattori to be stored by the gateway 
Flinta teaches connecting to the internet via the first network but does not expressly teach the internet comprises a server however Hattori teaches accessing a server via the internet [Figure 1 shows gateway 113 connected to internet 115 to further connect to 102 search device, including a server ¶0050-54 for receiving measurement data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data forwarded to the external network 6 is destined to a server such that the mobile device passing the same data to the external network is also capable of reaching the server. Flinta teaches communicating with an external network but does not indicate it can comprise a target server however it would have been obvious to modify this access path of Flinta to include communicating data to a server as Hattori teaches the network may connect the gateway to a server as is known in the field of IoT ¶0002 for remote management and for monitoring work ¶0044. 

Regarding claim 2, Flinta-Hattori teaches:
The method of claim 1, wherein the first network is a wide area access (WAN) network [¶0036 of Flinta, network 6 e.g. WAN being the first network] and the second network is a WI-Fi network hosted by the gateway [Flinta Figure 1, network 2 via WiFi interface ¶0037 secondary interface to mobile terminal].

Regarding claim 10, Flinta teaches:
A gateway [Figure 2 gateway 21, Figure 3], comprising: a controller [Figure 3 36] configured to: receive data collected by at least one monitoring device in a substation [¶0030, ¶0042 data communicated from terminal i.e. substation 3 to gateway 21 via physical connection thus receives data collected at “monitoring device” i.e. terminal 3 in substation 2 see Figure 2]; store the received data that is accessible with the gateway in a predetermined format  [¶0030-42 data stored at gateway to be provided via access path 7 to external network 6, see Figure 3 data stored at interfaces from LAN 32 to e.g. interfaces 31 or 35]; detect a status of a connection between the gateway and a first network, the first network enabling communication between the gateway and a network [¶0031-42 and ¶0047-49, gateway loses connection to first network 6 via path 7, and while second interface to mobile device is active, continuously detects status of first interface 31 in Figure 3 to network 6]; and in response to detecting a disconnection between the gateway and the first network, send the data to a user device via a second network hosted by the gateway to enable the user device to forward the data to the network [¶0031-42, Figure 2-3, while status on primary interface to network 6 determined to be down, send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network],
and in response to detecting a connection between the user device and the first network, sending the data from the user device to the network end via the first network [Examiner notes that this appears to be a step performed by the user device but the claim recites the gateway apparatus, however ¶0031-42 teaches gateway send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data at least stored temporarily over backup path to network 6 over path 26 in Figure 2, and thus by sending the data over the mobile network 25 on path 26, Examiner considers this in response to the device 23 detecting a connection as it uses the physical connection to send the data based on an established i.e. detected connection in ¶0034, see clarification in response to arguments above].
Flinta teaches collecting data but does not teach it is measurement data however Hattori teaches receive measurement data collected by at least one monitoring device [¶0052 sensor device acquires data and sends data to the gateway 113, sensor being temperature sensor ¶0050 or the like, thus the data is measurement data see more detail n ¶0109-110 where data is measurement sent to the gateway] storing the received measurement data in a data storage that is accessible to the gateway in a predetermined format [¶0109-110, gateway stores measurement data in memory thus considered predetermined format].

Flinta teaches connecting to the internet via the first network but does not expressly teach the internet comprises a server however Hattori teaches accessing a server via the internet [Figure 1 shows gateway 113 connected to internet 115 to further connect to 102 search device, including a server ¶0050-54 for receiving measurement data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data forwarded to the external network 6 is destined to a server such that the mobile device passing the same data to the external network is also capable of reaching the server. Flinta teaches communicating with an external network but does not indicate it can comprise a target server however it would have been obvious to modify this access path of Flinta to include communicating data to a server as Hattori teaches the network may connect the gateway to a server as is known in the field of IoT ¶0002 for remote management and for monitoring work ¶0044. 

Regarding claim 11, Flinta-Hattori teaches:
The gateway of claim 10, wherein the first network is a wide area access (WAN) network [¶0036 of Flinta, network 6 e.g. WAN being the first network], and the second network is a WI-FI network hosted by the gateway [Flinta Figure 1, network 2 via WiFi interface ¶0037 secondary interface to mobile terminal].

3, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Tsai et al. (“Tsai”) (US 20190149618 A1).

Regarding claim 3, Flinta-Hattori teaches:
The method of claim 1, wherein receiving the measurement data comprises: receiving the measurement data through a bus connected between the gateway and the at least one monitoring device [Flinta ¶0030 communication with monitoring device i.e. terminal 3 is physical connection or bus thus receiving data i.e. measurement is via bus, and ¶0109-110 of Hattori wherein data may be measurement data as in rationale for claim 1 combination].
Flinta-Hattori teaches a physical connection but does not expressly teach a field bus protocol.
Tsai teaches wherein receiving the measurement data comprising: receiving the measurement data through a field bus connected between the gate way and the at least one monitoring device [Figure 1 shows gateway 103 connected via Modbus to sensors 101a ¶0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the connection to the gateway is a field bus as in Tsai. Flinta teaches physical connections from terminals to the gateway and Hattori teaches these may include sensors connected to the gateway thus it would have been obvious to modify these to be field bus connections as in Tsai as it would have been a simple substitution of parts to replace the physical connection e.g. Ethernet of Flinta with Modbus as in ¶0035 of Tsai without altering the intended outcome as Tsai teaches this allows for providing sensor data to gateway in the same way. 

Regarding claim 12, Flinta-Hattori teaches:
The gateway of claim 10, wherein the gateway is connected to the at least one monitoring device  through a bus [Flinta ¶0030 communication with monitoring device i.e. terminal 3 is physical connection or bus thus receiving data i.e. measurement is via bus, and ¶0109-110 of Hattori wherein data may be measurement data as in rationale for claim 1 combination].
Flinta-Hattori teaches a physical connection but does not expressly teach a field bus protocol.
[Figure 1 shows gateway 103 connected via Modbus to sensors 101a ¶0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the connection to the gateway is a field bus as in Tsai. Flinta teaches physical connections from terminals to the gateway and Hattori teaches these may include sensors connected to the gateway thus it would have been obvious to modify these to be field bus connections as in Tsai as it would have been a simple substitution of parts to replace the physical connection e.g. Ethernet of Flinta with Modbus as in ¶0035 of Tsai without altering the intended outcome as Tsai teaches this allows for providing sensor data to gateway in the same way. 

Regarding claim 18, Flinta teaches:
A data transmission system in a substation, comprising: at least one monitoring device configured to collect data in the substation [¶0030, ¶0042 data communicated from terminal i.e. monitoring device 3 to gateway 21 via physical connection thus receives data collected at “monitoring device” i.e. terminal 3 in substation 2 see Figure 2]; a gateway connected to the at least one monitoring device via a bus [¶0030-42 data communicated from terminal i.e. monitoring device 3 to gateway 21 via physical connection]; and a user device [Figure 2 mobile device 23], wherein the user device and the gateway are configured to jointly perform data transmission to forward the data from the at least one monitoring device to the network [¶0030-42 gateway sends data to internet e.g. 6 and when down, forwards data to mobile terminal to forward data to network 6, Figure 2-3]; and wherein the data transmission comprises receiving, at the gateway, data collected by the at least one monitoring device in the substation [¶0030, ¶0042 data communicated from terminal i.e. substation 3 to gateway 21 via physical connection thus receives data collected at “monitoring device” i.e. terminal 3 in substation 2 see Figure 2]; storing the received data that is accessible to the gateway in a predetermined format [¶0030-42 data stored at gateway to be provided via access path 7 to external network 6, see Figure 3 data stored at interfaces from LAN 32 to e.g. interfaces 31 or 35]: detecting a status of a connection between the gateway and a first network, the first network enabling  [¶0031-42 and ¶0047-49, gateway loses connection to first network 6 via path 7, and while second interface to mobile device is active, continuously detects status of first interface 31 in Figure 3 to network 6]; in response to detecting a disconnection between the gateway and the first network, sending the data to the user device via a second network hosted by the gateway to enable the user device to forward the data to the first network [¶0031-42, Figure 2-3, while status on primary interface to network 6 determined to be down, send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network],
and in response to detecting a connection between the user device and the first network, sending the data from the user device to the network end via the first network [[¶0031-42, gateway send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data at least stored temporarily over backup path to network 6 over path 26 in Figure 2, and thus by sending the data over the mobile network 25 on path 26, Examiner considers this in response to the device 23 detecting a connection as it uses the detected physical connection to send the data based on an established i.e. detected connection in ¶0034, see clarification in response to arguments above]
Flinta teaches collecting data but does not teach it is measurement data however Hattori teaches receive, at the gateway, measurement data collected by at least one monitoring device [¶0052 sensor device acquires data and sends data to the gateway 113, sensor being temperature sensor ¶0050 or the like, thus the data is measurement data see more detail n ¶0109-110 where data is measurement sent to the gateway] store the received measurement data in a data storage that is accessible to the gateway in a predetermined format [¶0109-110, gateway stores measurement data in memory thus considered predetermined format].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data passed from terminal to gateway is measurement data e.g. temperature data as in Hattori. Hattori teaches a similar system in which endpoint devices 
Flinta teaches connecting to the internet via the first network but does not expressly teach the internet comprises a server however Hattori teaches accessing a server via the internet [Figure 1 shows gateway 113 connected to internet 115 to further connect to 102 search device, including a server ¶0050-54 for receiving measurement data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data forwarded to the external network 6 is destined to a server such that the mobile device passing the same data to the external network is also capable of reaching the server. Flinta teaches communicating with an external network but does not indicate it can comprise a target server however it would have been obvious to modify this access path of Flinta to include communicating data to a server as Hattori teaches the network may connect the gateway to a server as is known in the field of IoT ¶0002 for remote management and for monitoring work ¶0044.
Flinta teaches a physical connection but does not expressly teach a field bus protocol.
Tsai teaches wherein receiving the measurement data comprising: receiving the measurement data through a field bus connected between the gate way and the at least one monitoring device [Figure 1 shows gateway 103 connected via Modbus to sensors 101a ¶0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the connection to the gateway is a field bus as in Tsai. Flinta teaches physical connections from terminals to the gateway and Hattori teaches these may include sensors connected to the gateway thus it would have been obvious to modify these to be field bus connections as in Tsai as it would have been a simple substitution of parts to replace the physical connection e.g. Ethernet of Flinta with Modbus as in ¶0035 of Tsai without altering the intended outcome as Tsai teaches this allows for providing sensor data to gateway in the same way.

Claim 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Song et al. (“Song”) (US 20120233468 A1). 

Regarding claim 4, Flinta-Hattori teaches:
The method of claim 1, wherein sending the measurement data to the user device includes sending the measurement data to the user device [Flinta ¶0031-42 Figure 2-3 connection to mobile terminal via path 22 considered second network in network 2 which then may forward data over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network, data may be measurement data see ¶0050-54 and ¶0109-110 of Hattori and rationale for combination as in claim 1].
Flinta teaches sending information to the terminal but does not teach sending comprises retrieving from storage however Hattori teaches wherein sending the measurement data includes: retrieving the measurement data from the data storage [¶0110-112, gateway stores and then sends data by reading out from memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the sending of data to any device involves reading it out from the memory after storing it as in Hattori. Flinta teaches receiving data at a gateway via an interface which is considered to at least store data temporarily for transmission / reception but does not teach reading out from a storage device however it would have been obvious to specify in Flinta that received data to be sent e.g. to any device or network includes reading the data from memory as in Hattori to allow for encryption ¶0111 and management of sensor data at remote sites see ¶0002.
Flinta-Hattori teaches sending measurement data from memory at the gateway but does not teach data sent to the terminal or user device is encrypted in the method of Flinta in Figure 2.
Song teaches a basic interaction between gateway and user device wherein the gateway performs the steps of encrypting the retrieved measurement data; and sending the encrypted [¶0080, gateway sends stored i.e. predetermined data to the terminal by encrypting and sending, via 470 Wi-Fi ¶0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the measurement data sent to the terminal device as in Flinta modified by Hattori is encrypted at the gateway. Flinta teaches forwarding data to the user device to be used as a modem, wherein data may be measurement data. It would have been obvious to modify Flinta-Hattori to teach this exchange involves encryption as in Song as home network technologies require security services to increase user’s satisfaction and provide safe communication ¶0008. 

Regarding claim 13, Flinta-Hattori teaches:
The gateway of claim 10, wherein the controller is further configured to: send the measurement data to the user device [Flinta ¶0031-42 connection to mobile terminal via path 22 considered second network in network 2 which then may forward data over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network, data may be measurement data see ¶0050-54 and ¶0109-110 of Hattori and rationale for combination as in claim 1].
Flinta teaches sending information to the terminal but does not teach sending comprises retrieving from storage however Hattori teaches retrieve the measurement data from the data storage [¶0110-112, gateway stores and then sends data by reading out from memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the sending of data to any device involves reading it out from the memory after storing it as in Hattori. Flinta teaches receiving data at a gateway via an interface which is considered to at least store data temporarily for transmission / reception but does not teach reading out from a storage device however it would have been obvious to specify in Flinta that received data to be sent e.g. to any device or network includes reading the data from memory as in Hattori to allow for encryption ¶0111 and management of sensor data at remote sites see ¶0002.
Flinta-Hattori teaches sending measurement data from memory at the gateway but does not teach data sent to the terminal or user device is encrypted in the method of Flinta in Figure 2.
[¶0080, ¶0073, gateway sends stored i.e. predetermined data to the terminal by encrypting and sending].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the measurement data sent to the terminal device as in Flinta modified by Hattori is encrypted at the gateway. Flinta teaches forwarding data to the user device to be used as a modem, wherein data may be measurement data. It would have been obvious to modify Flinta-Hattori to teach this exchange involves encryption as in Song as home network technologies require security services to increase user’s satisfaction and provide safe communication ¶0008. 

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Dao et al. (“Dao”) (US 20170272121 A1). 

Regarding claim 5, Flinta-Hattori teaches:
The method of claim 1, further comprising: receiving, at the user device, the measurement data from the gateway via the second network hosted by the gateway [Flinta ¶0035-49, mobile terminal forwards data from gateway see path 22 and in ¶0042, may be measurement data as in Hattori ¶0052 sensor device acquires data and sends data to the gateway 113, sensor being temperature sensor ¶0050-54 or the like, thus the data is measurement data see more detail n ¶0109-110 see rationale as in claim 1 where the data can be any data without altering intended outcome]; 
detecting, a status of a connection between the user device and the first network, the first network enabling communication between the user device and the server [¶0032-42, ¶0047-49 backup path used by terminal Flinta, ¶0056-58 terminal establishes connection to internet 6 via mobile network 25 Figure 2 thus considered detects status of connection to first network which may comprise server see Hattori ¶0050-54 rationale for combination in claim 1]; 
[Flinta ¶0030-35, user device sends data to first network wherein data may be measurement data see Hattori ¶0050-54, ¶0109-111 and network comprises server see Hattori ¶0109-112, ¶0050-54, rationale for combination as in claim 1].
Flinta-Hattori teaches connecting to a mobile device to act as a modem for forwarding data to a network during an outage, however Flinta-Hattori does not teach the specific steps in connecting to the server by the user device.
Dao teaches a UE in response to detecting that the user device is connected to the first network, sending, via the first network, a first request for an access to the server; and receiving, via the first network, a first authorization to the first request from the server [¶0070-71, UE 25 sends request i.e. authorization request to application server 12, receives authorization credential as response from server, based on subscription information i.e. category and geographic range for credential validity, allowing UE to communicate with network 10 that includes server ¶0073 as part of eNB ¶0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the user device connects with the server in the way as described in Dao. Flinta already teaches a user terminal that is capable of connecting to a specific network 6 which may comprise a server as in Hattori. It would have been obvious to further modify Flinta-Hattori such that the connection to the network comprises the conventional steps of authorization requests and responses to the server as in Dao for providing access to a server for a device that requires assistance to connect to the network via relaying based on determined ranges ¶0007. 

Regarding claim 6, Flinta-Hattori-Dao teaches:
The method of claim 5.
Flinta-Hattori teaches connecting to a mobile device to act as a modem for forwarding data to a network during an outage, however Flinta-Hattori does not teach the specific steps in connecting to the server by the user device.
[Dao ¶0044 eNB comprises server 12, Figure 3A, and authorization response in Figure 3A ¶007-71 based on subscription i.e. category and geographic information, see range determining credential validity, and UE responsively sends data to server ¶0070-71, Figure 3A, ¶0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the user device connects with the server in the way as described in Dao. Flinta already teaches a user terminal that is capable of connecting to a specific network 6 which may comprise a server as in Hattori. It would have been obvious to further modify Flinta-Hattori such that the connection to the network comprises the conventional steps of authorization requests and responses based on geographic information and sending to the server device the information as in Dao for providing access to a server for a device that requires assistance to connect to the network via relaying based on determined ranges ¶0007. 

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Dao et al. (“Dao”) (US 20170272121 A1) and Wang et al. (“Wang”) (US 20150237154 A1). 

Regarding claim 7, Flinta-Hattori-Dao teaches:
The method of claim 5, wherein receiving the measurement data comprises: 
in response to establishing a connection, via the second network, receiving the measurement data at the user device [Flinta ¶0032-42, ¶0047-49 user device 23 and gateway establish a connection and 23 exchanges data with gateway ¶0031-35 which may be measurement data as in Hattori see rationale for combination as in claim 1].
Flinta teaches connection between mobile device 23 and gateway but does not teach a request and authorization in pairing the devices.
[¶0035, connection between device and gateway includes request and authorization response for receiving sensor data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the user device connects with the gateway via the authorization process as in Wang. Flinta teaches gateway and terminal establishing and maintaining a connection while first network status is detected as disconnected. Flinta does not specify that the steps involve a request and response between gateway and UE during the connection establishment however it would have been obvious to specify these steps as in Wang in order that the mobile may receive sensor information and configure sensors via a web page whether mobile is on the same or remote network ¶0026. 

Regarding claim 8, Flinta-Hattori-Dao-Wang teaches:
The method of claim 7, wherein receiving the measurement data at the user device comprises: in response to receiving the second authorization that is based on a category and a geographical information associated with a user of the user device, receiving the measurement data at the user device [Flinta ¶0033 wherein connection with gateway established based on category i.e. backup connection to network 6 and geographic information i.e. 23 being within range, wherein successful establishment of connection is when authorization received as in Wang ¶0035 see rationale for combination claim 7].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Dao et al. (“Dao”) (US 20170272121 A1) and Kane et al. (“Kane”) (US 20150332424 A1). 

Regarding claim 9, Flinta-Hattori-Dao teaches:

Flinta teaches sending the information to a network comprising a server as in Hattori however there is no teaching of deleting the information however this is a conventional techniques as in Kane who teaches further comprising: in response to receiving, via the first network, a confirmation of the measurement data being received at the server, deleting the measurement data from the user device [¶0068 data stored at client deleted after successful upload].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the user device removes successfully sent data. Flinta-Hattori sends data to a network comprising a server and it would have been obvious to include a server responding with confirmation prompting the device to then delete the locally stored data as in Kane as it would have been an obvious combination of prior art elements according to known techniques to delete this data to free up space and allow for efficient dissemination of information to other members of organization ¶0005 of Kane.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harwell (US 20170289121 A1) in view of Dao et al. (“Dao”) (US 20170272121 A1).

Regarding claim 14, Harwell teaches:
A user device, comprising: a controller; and a memory coupled to the controller and storing program code, the program code, when executed by the controller, causing the user device [¶0074, Figure 5, mobile machine e.g. fuel truck with components of mobile machine figure 6 and Figure 1 104] to: 
receive measurement data collected by at least one monitoring device in a substation, via a second network hosted by a gateway [¶0074, fuel truck obtains information from machine 104 considered a gateway, when in proximity to gateway i.e. another device 104 hosting a second network see ad hoc wireless connection that is used to exchange this information, information comprising measurement data see ¶0024, ¶0030-33 i.e. usage data logging as in monitoring device 154 usage logging system or other log data collected at devices]; 
[¶0074 detects that no connection to a network comprising server Figure 5 502 is present because the device does not yet transmit but then moves into area where there is connection and subsequently transmits thus the status is detected]; and in response to detecting a connection between the user device and the first network, send, via the first network, the measurement data to the server [¶0074 information collected sent to network with server 106 in 502 in response to connection being available, information being usage information or measurement data see ¶0030].
Harwell teaches a device to store and relay measurement information but does not teach the relay device performing a request and authorization with the server.
Dao teaches in response to detecting a connection between the user device and the first network, send, via the first network a first request for an access to the server; and in response to receiving, via the first network, a first authorization to the first request from the server, send the measurement data to the server via the first network  [¶0070-71, UE sends request i.e. authorization request to application server 12, receives authorization credential as response from server, based on subscription information i.e. category and geographic range for credential validity, allowing UE to communicate with network 10 that includes server ¶0073 as part of eNB ¶0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harwell such that the user device connects with the server in the way as described in Dao. Harwell already teaches a user terminal that is capable of connecting to a specific network which may comprise a server. It would have been obvious to further modify Harwell such that the connection to the network comprises the conventional steps of authorization requests and responses to the server as in Dao for providing access to a server for a device that requires assistance to connect to the network via relaying based on determined ranges ¶0007. 

Regarding claim 15, Harwell-Dao teaches:
The user device of claim 14, wherein the program code, when executed by the controller, further causes the user device to: in response to receiving the first authorization that is based on a category and [see Dao ¶0070-71 as already cited in claim 14, UE sends request i.e. authorization request to application server 12, receives authorization credential as response from server, based on subscription information i.e. category and geographic range for credential validity, allowing UE to communicate with network 10 that includes server ¶0073 as part of eNB ¶0044, see rationale for combination as in claim 14].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harwell (US 20170289121 A1) in view of Dao et al. (“Dao”) (US 20170272121 A1) and Wang et al. (“Wang”) (US 20150237154 A1).

Regarding claim 16, Harwell-Dao teaches:
The user device of claim 14, wherein the program code, when executed by the controller, further causes the user device to: receive the measurement data at the user device [Harwell ¶0074 receive data at use device e.g. fuel truck with circuitry see 104]
Harwell teaches connection between mobile machines and gateway but does not teach a request and authorization in pairing the devices.
Wang teaches setting up a connection between gateway and mobile devices includes send, via the second network, a second request for the measurement data to the gateway; and in response to receiving, via the second network, a second authorization to the second request from the gateway, receive the measurement data at the user device [¶0035, connection between device and gateway includes request and authorization response for receiving sensor data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harwell-Dao such that the user device connects with the gateway via the authorization process as in Wang. Harwell-Dao teaches gateway and terminal establishing and maintaining a connection while first network status is detected as disconnected in a remote area. Harwell-Dao does not specify that the steps involve a request and response between gateway and UE during the connection establishment however it would have been obvious to specify these steps as in Wang in order . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harwell (US 20170289121 A1) in view of Dao et al. (“Dao”) (US 20170272121 A1) and Kane et al. (“Kane”) (US 20150332424 A1). 

Regarding claim 17, Harwell-Dao teaches:
the user device of claim 14.
Harwell teaches sending the information to a network comprising a server as in Hattori however there is no teaching of deleting the information however this is a conventional techniques as in Kane who teaches wherein the program code, when executed by the controller, further causes the user device to: in response to receiving, via the first network, a confirmation of the measurement data being received at the server, delete the measurement data from the user device [Kane ¶0068 data deleted after successful upload].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harwell-Dao such that the user device removes successfully sent data. Harwell-Dao sends data to a network comprising a server and it would have been obvious to include a server responding with confirmation prompting the device to then delete the locally stored data as in Kane as it would have been an obvious combination of prior art elements according to known techniques to delete this data to free up space and allow for efficient dissemination of information to other members of organization ¶0005 of Kane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jurzak et al. US 20170078943 A1 Figure 3
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478